UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-17739 RAMTRON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-0962308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1850 Ramtron Drive, Colorado Springs, CO (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code:(719) 481-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b2 of the Exchange Act. Large accelerated filer oAccelerated filer ý Non-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares of the issuer's outstanding common stock, as of the latest practicable date: 27,737,927 shares As of July 31, 2009 Common Stock, $0.01 par value Table of Contents 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 - Financial Statements: Page Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months ended June 30, 2009 and 2008 4 Consolidated Statement of Stockholders' Equity for the Six Months ended June 30, 2009 5 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2009 and 2008 6 Notes to Financial Statements 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 - Controls and Procedures 21 PART II - OTHER INFORMATION Item 1- Legal Proceedings 21 Item 1A - Risk Factors 21 Item 4 - Submission of Matters to a Vote of Security Holders 26 Item 6 - Exhibits 27 Table of Contents 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RAMTRON INTERNATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2008 (Amounts in thousands, except par value and share amounts) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $976 and $811, respectively Inventories Deferred income taxes, net Other current assets Total current assets Property, plant and equipment, net Goodwill, net Intangible assets, net Deferred income taxes, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of long-term debt Total current liabilities Deferred revenue Long-term debt Total liabilities Commitments and contingencies (Notes 7 and 8) Stockholders' equity: Preferred stock, $.01 par value, 10,000,000 shares authorized: 0 shares issued and outstanding Common stock, $.01 par value, 50,000,000 shares authorized: 27,737,927 and 27,687,927 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. Table of Contents 3 RAMTRON INTERNATIONAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS)
